DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Kustanovich (U.S. Patent No. 4,644,801) discloses pressure transducers comprising a plurality of electrode layers 2a, 2b, 2c, 2d separated from each other by a dielectric layer 4. Each dielectric layer is of compressively-deformable material, such that the illustrated assembly produces an array of parallel-plate capacitors whose capacitances change according to the pressure applied at the respective location of each capacitor in the array, thereby providing a measurement of the pressure distribution over the surface of the pressure transducer. The prior art fails to teach in combination with the rest of the limitations in the claim:  “further comprising a second equipotential circuit including an input terminal and an output’ terminal, generating a signal having the same potential as a signal input from the input terminal and outputting the signal from the output terminal without drawing a current from the input terminal, wherein the control circuit includes a voltage input terminal for inputting a voltage of the sensor element, and the control circuit inputs the voltage of the sensor element subject to measurement to the voltage input terminal via the second equipotential circuit.”
 

Allowable Subject Matter
2.	Claims 1, 2 and 4-6 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “further comprising a second equipotential circuit including an input terminal and an output’ terminal, generating a signal having the same potential as a signal input from the input terminal and outputting the signal from the output terminal without drawing a current from the input terminal, wherein the control circuit includes a voltage input terminal for inputting a voltage of the sensor element, and the control circuit inputs the voltage of the sensor element subject to measurement to the voltage input terminal via the second equipotential circuit.”

Claims 2, 4, 5 and 6 are allowable due to their dependencies on claim 1.
	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866